Cobb, J.
1. The accusation stated the offense substantially in the terms and language of the Penal Code, and so plainly that the nature of the offense charged would be easily understood by the jury; and it was therefore sufficient to withstand a general demurrer.
2. The evidence not being sufficient to show the guilt of the accused beyond a reasonable doubt, a new trial should have been granted.

Judgment reversed.


All the Justices concur, except Simmons, .0. J., absent.

A police officer testified: They had Mitchell between them when I arrested them. When I got near them they did not see me, and I heard one say,“How much money have you got?” One or the other said to the man, “ Give it him.” The man ran his hand in his pocket, and was putting the money from his pocket into the other hand, when one of the prisoners said to him, “You will have to get out of’this town and give up the money.” Then I arrested them. I was about twenty-five feet away when I heard this. I would not be positive as to who said it, or what was the exact language; but that was about what was said. The defendants did not use any violence; they did not reach out to take the money; I got there too soon for them. I stepped up and arrested them as Mitchell was putting the money from out of his pocket into his hand. He had been drinking. One of the men told him to give it up and leave town, and then it was that he took it from his pocket.
Edmund II. Abrahams and Alexander & Hitch, for plaintiffs in error,
cited, on.the demurrer: Clark’s Cr. Proc. 156, §61;
Johnson v. State, 90 Ga. 447; Penal Code, §31. On the évidenee: Eulford v. State, 50 Ga. 593, and cit.; 18 Am. & Eng. Ene. L. (2d ed.) 87 (c); Gray v. Building Trades Council, 97 N. W. 663.
W. W. Osborne, solicitor-general, and Garrard & Meldrim, contra.